Citation Nr: 1718011	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-36 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982; November 1990 to May 1992; March 2003 to February 2004; and June 2006 to March 2008

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied the Veteran's claim for service connection for degenerative joint disease of the right knee.  

It is noted for the record that in addition to the issue of service connection for right knee degenerative joint disease, the Veteran also filed a September 2010 substantive appeal in response to the July 2010 statement of the case with respect to the issue of entitlement to an increased evaluation for degenerative disc disease of the lumbar spine.  In March 2016, however, the Veteran formally withdrew that issue from appeal.  

In October 2016, the Veteran testified at a videoconference Board hearing before the undersigned Veterans' Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

The Veteran's degenerative joint disease of the right knee was caused by his service-connected degenerative joint disease of the left knee.  


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The appeal of service connection for prostate cancer has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Analysis

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection may also be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 1 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the Veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran has a current diagnosis of degenerative joint disease of the right knee, also referred to as osteoarthritis of the knees, and thus the first element for service connection on a secondary basis is satisfied.  See September 2015 VA Examination.  

The Veteran is currently service-connected for degenerative joint disease of the left knee and, as such, also meets the second element of service connection.  

Turning to the third service connection element, a nexus, records indicate that the Veteran intermittently complained of right knee complications in his later periods of active and inactive service.  By way of history, the Veteran has four periods of active service, as noted above, and several years of inactive service.  

During the October 2016 Board hearing, the Veteran testified that his right knee problems began during drill weekends as a reservist in the 1990s, but noticed that his right knee worsened significantly during his third period of service in the early 2000s.  

Service records during the first and second periods of active service are silent for any right knee complaints or diagnoses.  Right knee pain was first noted during inactive service in a January 1998 annual certificate of physical condition.  In a May 1998 private treatment record, the Veteran endorsed discomfort, swelling, and popping in the right knee; an impression of anterior knee pain and chondromalacia patella of the right knee was noted.  Shortly thereafter, in July 1998, the Veteran reported that his right knee pain had resolved entirely with mild crepitus, but no synovitis or effusion.  In a September 2002 private treatment record from D.O. Clinic, the Veteran reported right knee pain that had been going on for six months prior, when he fell while running through the woods.  Thereafter, right knee complaints were reported intermittently during his remaining periods of service.  See, e.g., February 2004 Report of Medical History; November 2006 Service Treatment Record; December 2006 Service Treatment Record; January 2007 Report of Medical History; January 2008 Report of Medical Examination.  The record also contains several buddy statements attesting to the Veteran's complaints of knee pain in service.

In an August 2008 general VA examination, the Veteran reported that the onset of his right knee disorder began in 2003 when he twisted his knee during volleyball.  A diagnosis of degenerative joint disease of bilateral knees was provided.  In an August 2011 VA physical therapy consult, the Veteran reported a gradual onset of bilateral knee pain since 1999 to 2000 and attributed the mechanism of injury to overuse while in the military.  See April 2017 CAPRI Records at 381.

In a September 2015 VA examination, the Veteran reported a long history of bilateral knee pain related to active service, but denied a history of significant trauma.  A diagnosis of right knee joint osteoarthritis was provided.  The examiner opined that the right knee disability was less likely than not incurred in or caused by the Veteran's intermittent active duty service because his initial complaint of right knee discomfort occurred in 1998 did not correspond to any period of active service, and that no knee complaints were present in the separation physical from the initial active duty service.  However, the examiner did not provide an opinion on whether the Veteran's right knee disability was caused by or aggravated by any service-connected disabilities. 

In a November 2015 VA medical opinion, an examiner determined the Veteran's right knee degenerative joint disease was at least as likely as not caused or aggravated by his service-connected left knee degenerative joint disease.  Specifically, the examiner opined that, based on a review of the medical record and medical literature, the Veteran's service-connected left knee disability caused chronic abnormal stance and gait, the Veteran went on to develop the right knee disability.  The examiner's rationale included a citation to medical treatise evidence from the Arthritis Foundation, which noted that pain from osteoarthritis in one joint can prompt a patient to walk, stand, or move differently and, as such, force other joints out of alignment and predispose them to osteoarthritis as well. 

The November 2015 VA examination is competent and of great probative value as it was informed by the record and medical literature.  Additionally, the November 2015 VA examiner's finding that the Veteran's right knee was caused by the left knee is supplemented by the record.  The Veteran's hearing testimony that right knee complications began during periods of inactive service, but gradually worsened during the latter periods of active service in the 2000s, is consistent with the first documentation of left knee complications in a May 2004 private record.  

After a careful review of the record, and affording the Veteran the benefit of the doubt, the Board finds that based upon the medical and satisfactory lay evidence set forth above and the lack of probative evidence to the contrary, there is adequate evidence that the Veteran's right knee degenerative joint disease is proximately caused by his service-connected left knee disability.  As such, service connection for degenerative joint disease of the right knee is warranted.  


ORDER

Service connection for degenerative joint disease of the right knee is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


